      Case 2:02-cr-00257-WBS Document 392 Filed 09/24/20 Page 1 of 1

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:02-cr-00257 WBS
13                 Plaintiff,

14        v.                                 ORDER
15   ROLAND ADAMS,

16                 Defendant.

17

18                                  ----oo0oo----

19              Defendant Roland Adams’ Request to Proceed on Appeal

20   Without Payment of Fees or Cost (Docket No. 391) filed September

21   21, 2020 is hereby GRANTED.      Defendant may proceed in forma

22   pauperis on his appeal of the court’s September 14, 2020 Order.

23              IT IS SO ORDERED.

24   Dated:    September 23, 2020

25

26
27

28
                                         1
